PHILLIPS, Judge.
In appealing from the order entered 12 March 1984 plaintiff contends two things: First, that the judge had no legal authority to require him to set up the trust fund to start with; and, second, that the order requiring him to pay $125 a month for the child’s use and benefit is supported by no proper findings as to the child’s needs and plaintiffs ability to pay. Both of these contentions come too late. The child’s needs, plaintiff’s ability to pay $125 a month toward supplying them, and his legal obligation to do so were all established by the order entered on 21 October 1981 from which no appeal was taken. Thus, the legality of that order is not before us. G.S. 1-279; Rule 3(a) and (d), N.C. Rules of Appellate Procedure; State v. Standard Oil Co. of N.J., 205 N.C. 123, 170 S.E. 134 (1933); Hamlin v. Austin, 49 N.C. App. 196, 270 S.E. 2d 558 (1980). All that is before us is an appeal from an order permitting funds already held for the child’s benefit to be used for that purpose and requiring plaintiff in the future to make the *584monthly payments to the Clerk of Superior Court, rather than depositing them in the trust account as in the past. These modifications of the earlier order affect no legal right of the plaintiffs, were clearly justified by the findings made, none of which were excepted to by plaintiff, and we see no error in them.
Affirmed.
Judges Webb and Martin concur.